                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID E. HILL,                             :   CIVIL ACTION NO. 3:11-CV-1609
                                           :
                   Plaintiff               :   (Judge Conner)
                                           :
             v.                            :
                                           :
HARLEY LAPPIN, et al.,                     :
                                           :
                   Defendants              :

                                 MEMORANDUM

      Plaintiff David E. Hill, an individual currently incarcerated at the United

States Penitentiary in Florence, Colorado, commenced this action pursuant to

Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971), alleging

various constitutional violations during his incarceration at the United States

Penitentiary in Lewisburg, Pennsylvania (“USP Lewisburg”). The remaining

defendants are Warden B. Bledsoe and Lieutenants J. Hepner, M. Saylor, M.

Edinger, and P. Carrasquilla. Hill’s two remaining claims arise under the Eighth

Amendment: he contends that defendants subjected him to excessive force and

unconstitutional conditions of confinement while he was in four-point restraints for

a period of approximately 43 hours in June 2010. Defendants move for summary

judgment pursuant to Federal Rule of Civil Procedure 56, asserting that the court

should decline to extend the Bivens remedy to Hill’s remaining claims. For the

reasons set forth below, the court will grant defendants’ motion.
I.    Factual Background and Procedural History1

      The Federal Bureau of Prisons (“BOP”) “has a comprehensive policy for

the authorization of the use of restraints, including four-point restraints, when an

inmate becomes violent or displays signs of imminent violence.” (Doc. 346 ¶ 1). The

BOP also has a comprehensive disciplinary policy that allows staff members “to

impose sanctions on inmates who commit prohibited acts.” (Id. ¶ 2). “Threatening

another with bodily harm is classified as a high severity level prohibited act.” (Id.

¶ 3). Suffice it to say that the BOP has been compelled to invoke these policies with

Hill on multiple occasions. Indeed, prior to the incident that gave rise to the instant

matter, Hill had previously been placed in ambulatory restraints approximately 10

to 11 times. (Id. ¶ 4). Hill typically remained in the ambulatory restraints for at

least 24 hours. (Id.)

      On June 22, 2010, at approximately 8:00 a.m., defendant Hepner ordered

Hill to submit to hand restraints so he could be moved to a different cell with a

cellmate. (Id. ¶ 5). Hill was placed in restraints, and later that afternoon, “he was

moved to a shower area, and the ambulatory restraints were removed.” (Id. ¶ 6).



      1
         Local Rule 56.1 requires that a motion for summary judgment pursuant to
Federal Rule of Civil Procedure 56 be supported “by a separate, short, and concise
statement of the material facts, in numbered paragraphs, as to which the moving
party contends there is no genuine issue to be tried.” M.D. PA. L.R. 56.1. A party
opposing a motion for summary judgment must file a separate statement of material
facts, responding to the numbered paragraphs set forth in the moving party’s
statement and identifying genuine issues to be tried. Id. Unless otherwise noted,
the factual background herein derives from the parties’ Rule 56.1 statements
of material facts. (Docs. 346, 355). To the extent the parties’ statements are
undisputed or supported by uncontroverted record evidence, the court cites
directly to the Rule 56.1 statements.


                                           2
At some point, defendant Hepner decided to place Hill in four-point restraints. (Id.

¶ 9). Defendant Bledsoe authorized a Use of Force Team to place Hill in the four-

point restraints. (Id. ¶ 10). Defendants claim the restraints were necessary because

Hill had engaged in threatening behavior; Hill denies doing so. (See id. ¶¶ 5-11;

Doc. 355 ¶¶ 5-11).

       USP Lewisburg personnel (some of whom are defendants and some of whom

are not) performed periodic welfare checks on Hill approximately every two hours.

Reports for most of these checks indicate Hill “had not used the toilet.” (See Doc.

346 ¶¶ 13-16, 18, 20-34). Hill counters that he asked “for medical or the bathroom”

during these checks but that he “was not permitted to use the toilet.” (See Doc. 355

¶¶ 13-16, 18, 20-34 (emphasis added)). Hill relieved himself only twice during the

approximately 43 hours he spent in restraints, using a urinal bottle provided to him

during the 12:00 a.m. and 4:00 a.m. checks on June 23, 2010. (See Doc. 346 ¶¶ 17, 19;

Doc. 355 ¶¶ 17, 19). Hill states that he was not allowed to use a toilet to defecate at

any point while in restraints. (See Doc. 355 ¶ 12). The parties dispute whether Hill

was offered or given food during this time, (see Doc. 346 ¶¶ 14, 22, 27, 28; Doc. 355

¶¶ 14, 22, 27, 28), but agree he was offered and accepted water on several occasions,

(see Doc. 346 ¶¶ 16, 18, 28; Doc. 355 ¶¶ 16, 18, 28).

       At 8:00 a.m. on June 24, 2010, the lieutenant checking on Hill noted that

he was “displaying the desired calm behavior.” (Doc. 346 ¶ 33). At 10:00 a.m., the

lieutenant noted that Hill had used the toilet and that “the desired calming effect

had been achieved.” (Id. ¶ 34). Hill was removed from four-point restraints at that

time. (Id.)


                                             3
      Hill initiated this action pro se on August 29, 2011, by filing his Bivens

complaint against several individuals employed at USP Lewisburg. The matter

was initially assigned to the late Honorable Richard P. Conaboy, before being

reassigned to the Honorable Sylvia H. Rambo in 2018 and to the undersigned

in March 2020. In June 2020, counsel entered an appearance on Hill’s behalf.

Following Rule 12 and Rule 56 motion practice, only Hill’s Eighth Amendment

claims for excessive force and unconstitutional conditions of confinement remain.

Defendants Bledsoe, Hepner, Saylor, Carrasquillo, and Edinger now move for

summary judgment as to both claims.

II.   Legal Standard

      Through summary adjudication the court may dispose of those claims that

do not present a “genuine issue as to any material fact” and for which a jury trial

would be an empty and unnecessary formality. See FED. R. CIV. P. 56(a). The

burden of proof is upon the non-moving party to come forth with “affirmative

evidence, beyond the allegations of the pleadings,” in support of its right to relief.

Pappas v. City of Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004); FED. R. CIV. P.

56(e); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). This evidence

must be adequate, as a matter of law, to sustain a judgment in favor of the non-

moving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250-57 (1986);

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-89 (1986); see

also FED. R. CIV. P. 56(a), (e). Only if this threshold is met may the cause of action

proceed. Pappas, 331 F. Supp. 2d at 315.




                                            4
III.   Discussion

       In Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971),

the Supreme Court of the United States recognized an implied damages remedy

for a Fourth Amendment violation committed by federal officials, whose conduct

was not encompassed by the statutory remedy available against state actors under

42 U.S.C. § 1983. See Bivens, 403 U.S. at 397. Nearly 50 years have passed since

Bivens was handed down in June 1971. In that time, the Court has extended the

Bivens remedy only twice: first, to a claim for gender discrimination under the

Fifth Amendment’s Due Process Clause, see Davis v. Passman, 442 U.S. 228, 248-49

(1979), and later to a claim for inadequate prison medical care under the Cruel and




                                         5
Unusual Punishment Clause of the Eighth Amendment, see Carlson v. Green, 446

U.S. 14, 18-23 (1980).2

       The Supreme Court’s 2017 decision in Ziglar v. Abbasi, 582 U.S. ___, 137 S.

Ct. 1843 (2017), made clear that Bivens’ seeming latency in the intervening decades

was no accident. The Court explained: “Given the notable change in the Court’s

approach to recognizing implied causes of action, . . . expanding the Bivens remedy

is now a ‘disfavored’ judicial activity.” See Abbasi, 137 S. Ct. at 1857. The Court

noted it had “‘consistently refused to extend Bivens to any new context or new

category of defendants’ . . . for the past 30 years.” Id. (collecting cases).



       2
        Hill argues that a fourth Supreme Court decision, Farmer v. Brennan,
511 U.S. 825 (1994), established another Bivens context. In Farmer, the Court
considered an inmate’s claim that prison officials violated the Eighth Amendment
by their “deliberately indifferent failure to protect [her] safety.” See Farmer, 511
U.S. at 831. The inmate, a transgender woman, had been placed into the general
population at a male federal prison with a reputation for violence. See id. at 830-31.
Within two weeks, she had been beaten and violently raped by another inmate. See
id. The Court reversed the grant of summary judgment and allowed the plaintiff’s
claim to proceed without discussing Bivens or the availability of an implied cause
of action. See id. at 851. We acknowledge that our court of appeals recently
characterized Farmer as “recogniz[ing] a failure-to-protect [Bivens] claim under the
Eighth Amendment.” See Bistrian v. Levi, 912 F.3d 79, 91 (3d Cir. 2018). Yet, the
Supreme Court has not endorsed that characterization of Farmer; in decisions both
before and after Bistrian, the Supreme Court has never counted Farmer as among
its Bivens precedents. To the contrary, the Court has heretofore limited the Bivens
remedy to only three contexts cabined by its Bivens, Davis and Carlson decisions.
See Ziglar v. Abbasi, 582 U.S. ___, 137 S. Ct. 1843, 1855 (2017) (“These three cases—
Bivens, Davis, and Carlson—represent the only instances in which the Court
has approved of an implied damages remedy under the Constitution itself.”);
Hernandez v. Mesa, 589 U.S. ___, 140 S. Ct. 735, 742-43 (2020) (identifying Bivens,
Davis, and Carlson as “the Court’s three Bivens cases”). We need not resolve this
tension, however, because Hill “does not bring a failure-to-protect claim and makes
no allegations of prisoner-on-prisoner violence.” See Mammana v. Barben, ___ F.
App’x ___, No. 20-2364, 2021 WL 2026847, at *3 n.5 (3d Cir. May 21, 2021)
(nonprecedential).


                                             6
      Abbasi sets forth a two-part test for determining whether a prospective

Bivens claim may proceed. First, courts must ascertain whether the case presents a

“new context.” See id. at 1859. Second, if the case presents a new context, a court

must then consider whether “special factors” counsel against extending the Bivens

remedy. Id.

      A.      Hill’s Remaining Claims Present a New Context

      We must first determine whether Hill’s remaining claims arise in a new

context. If the case differs “in a meaningful way from previous Bivens cases

decided by th[e Supreme] Court, then the context is new.” Id. And the meaning of

“new context” is “broad.” See Hernandez, 140 S. Ct. at 743. In Abbasi, the Court

described that breadth as follows:

              Without endeavoring to create an exhaustive list of
              differences that are meaningful enough to make a
              given context a new one, some examples might prove
              instructive. A case might differ in a meaningful way
              because of the rank of the officers involved; the
              constitutional right at issue; the generality or specificity
              of the official action; the extent of judicial guidance as
              to how an officer should respond to the problem or
              emergency to be confronted; the statutory or other
              legal mandate under which the officer was operating;
              the risk of disruptive intrusion by the Judiciary into
              the functioning of other branches; or the presence of
              potential special factors that previous Bivens cases did
              not consider.

See Abbasi, 137 S. Ct. at 1859-60. To assess whether a context is new, we look

“[o]nly [to] decisions by the Supreme Court”—decisions of the courts of appeals

are irrelevant. See Mammana v. Barben, ___ F. App’x ___, No. 20-2364, 2021 WL




                                            7
2026847, at *2 (3d Cir. May 21, 2021) (nonprecedential)3 (citing Mack v. Yost, 968

F.3d 311, 319 (3d Cir. 2020)). Importantly, “even a modest extension [of Bivens] is

still an extension.” See Abbasi, 137 S. Ct. at 1864. Indeed, a claim “may arise in a

new context even if it is based on the same constitutional provision as a claim in a

case in which a damages remedy was previously recognized.” See Hernandez, 140

S. Ct. at 743.

       Hill contends neither of his Bivens theories presents a new context. He

points to several post-Abbasi cases within the Third Circuit where courts allowed

Eighth Amendment conditions-of-confinement and excessive-force claims against

federal prison officials to proceed.4 In the wake of Abbasi, there was indeed some


       3
       The court acknowledges that nonprecedential decisions are not binding
upon federal district courts. Citations to nonprecedential decisions reflect that the
court has carefully considered and is persuaded by the panel’s ratio decidendi.
       4
          (See Doc. 354 at 13-14 (collecting cases)). In most of these cases,
defendants did not argue—and so the courts did not address—whether a Bivens
remedy remained for the Eighth Amendment claim. See, e.g., Allah v. Beasely,
3:18-CV-2047, 2019 WL 4511693, at *6-8 (M.D. Pa. Sept. 19, 2019) (Caputo, J.)
(applying Abbasi to hold First Amendment retaliation claim was new context but
screening conditions-of-confinement claim on merits); Landis v. Ebbert, No. 1:19-
CV-470, 2020 WL 5819766, at *5-6 (M.D. Pa. Sept. 30, 2020) (Conner, J.) (applying
Abbasi to hold First, Fifth, and Eighth Amendment claims for denial of recreation
were new contexts but addressing excessive-force claim on merits); Smalls
v. Sassaman, No. 1:17-CV-2237, 2019 WL 4194211, at *3-9 (M.D. Pa. Sept. 4, 2019)
(Conner, J.) (applying Abbasi to hold First Amendment retaliation claim was new
context but granting summary judgment to defendant on merits of excessive-force
claim); see also Farrell v. Ortiz, No. 17-13585, 2019 WL 1375690, at *3 n.1 (D.N.J.
Mar. 27, 2019) (declining to express opinion at screening stage “whether plaintiff
can bring such a Bivens conditions of confinement claim post-[Abbasi]”); Francis
v. Fuller, No. 3:14-CV-1248 (M.D. Pa.) (Munley, J.) (excessive-force claim proceeded
to trial in absence of Abbasi argument); Kates v. Packer, No. 13-CV-1525 (M.D. Pa.)
(Caputo, J.) (same). But see Simpson v. Horning, No. 3:19-CV-78, 2020 WL 5628994,
at *5-7 (W.D. Pa. Sept. 21, 2020) (holding conditions-of-confinement claim was not
meaningfully different from claim acknowledged in Carlson).


                                          8
dissonance regarding the continued viability of such claims. Initially, defendants

did not argue, and courts did not sua sponte consider, whether such claims for

damages remained viable. As the dust settles, however, and courts begin to

appreciate Abbasi’s watershed scope, the better-reasoned authority has declined to

recognize a Bivens remedy for Eighth Amendment conditions-of-confinement and

excessive-force claims.

      Of the three cases in which the Supreme Court has recognized Bivens claims,

only Carlson—involving an Eighth Amendment claim for failure to provide medical

care—is tenably relevant. In Carlson, an inmate’s estate brought suit alleging that

prison officials had been fully aware of the inmate’s serious “chronic asthmatic

condition” as well as the “gross inadequacy” of medical facilities and staff at the

Federal Correctional Center in Terre Haute, Indiana. See Carlson, 446 U.S. at 16

n.1. The estate alleged officials failed to provide the inmate “competent medical

attention for some eight hours after he had an asthmatic attack,” including an

inordinate delay of his transfer to an outside hospital, all of which led to the

inmate’s death. See id.

      At the outset, we note that the Supreme Court’s approach to the Fifth

Amendment claims of prisoner abuse raised in Abbasi suggests it may not find

conditions-of-confinement or excessive-force claims to be within Carlson’s scope.

The claims at issue in Abbasi arose under a different constitutional amendment

than this case, and they involved markedly different facts (a warden’s alleged

deliberate indifference to an abusive environment toward certain immigration

detainees after the September 11, 2001 terrorist attacks), see Abbasi, 137 S. Ct. at


                                            9
1863-64, but they were in essence claims of failure to address or remedy prisoner

mistreatment. The Court conceded the case had “significant parallels to . . .

Carlson,” which it also characterized as a “prisoner mistreatment” case. See id. at

1864. But the Court nonetheless refused to extend Bivens to the claims before it,

concluding that the type of mistreatment alleged—“that a warden allowed guards to

abuse pre-trial detainees”—was meaningfully different than the mistreatment at

issue in Carlson. See id. at 1864-65. The Court underscored, inter alia, that the

constitutional claims were distinct, the law as to the scope of the warden’s

supervisory responsibilities was not as refined, and there may have been other

remedies available. See id. These differences, the Court reasoned, were enough to

set the case apart from Carlson. See id.

      A panel of the Third Circuit Court of Appeals provided additional guidance in

a nonprecedential opinion issued two weeks ago. In Mammana, the court rejected

the argument, similar to Hill’s, that Carlson gives footing to an Eighth Amendment

conditions-of-confinement claim against federal officials. See Mammana, 2021 WL

2026847, at *3. The plaintiff in Mammana challenged his “confinement in a chilled

room with constant lighting, no bedding, and only paper-like clothing.” Id. The

court found that, other than sharing a constitutional amendment and the federal

prison setting, there was “little resemblance” between the plaintiff’s conditions-of-

confinement claim and the estate’s claim in Carlson “against prison officials for

failure to treat an inmate’s asthma.” Id. (quoting Abbasi, 137 S. Ct. at 1860).

      Hill alleges that defendants subjected him to cruel and unusual punishment

by placing him in four-point restraints and by not releasing him from the restraints


                                           10
to use the toilet during a 43-hour period, purportedly forcing him to lie in his own

waste. (See Doc. 355 ¶¶ 39-44). This claim too “bear[s] little resemblance” to the

medical deliberate indifference at issue in Carlson. See Abbasi, 137 S. Ct. at 1860;

Mammana, 2021 WL 2026847, at *3. The claims arise under the same constitutional

amendment, but the Supreme Court has made clear that a common constitutional

basis is simply not enough to link a new Bivens theory to an existing Bivens

context. See Hernandez, 140 S. Ct. at 743 (indicating courts must “look beyond the

constitutional provisions invoked”). Nor is it enough that the new theory matches

an existing context at a high level of generality, i.e., “prisoner mistreatment.” Cf.

Abbasi, 137 S. Ct. at 1864-65; see also Hernandez, 140 S. Ct. at 743 (“[O]ur

understanding of a ‘new context’ is broad.”).

      Other than high-level parallels, Hill’s claims differ meaningfully from

Carlson. They differ in terms of the nature and scope of the misconduct alleged,

and they differ in the legal standards and judicial guidance that would apply to that

misconduct. See Abbasi, 137 S. Ct. at 1860; see also Mammana v. Barben, No. 4:17-

CV-645, 2020 WL 3469074, at *3 (M.D. Pa. June 25, 2020) (Brann, J.) (noting differing

elements for medical-deliberate-indifference and conditions-of-confinement claims),

aff’d, 2021 WL 2026847. Therefore, we agree with defendants that Hill’s claims

present a new context for purposes of Bivens.

      B.     Special Factors Counsel Against Extension of the Bivens Remedy

      Having concluded Hill’s claims present a new context, we must determine

whether “there are any special factors that counsel hesitation” in extending Bivens.

See Hernandez, 140 S. Ct. at 743 (internal quotation marks and alterations omitted)


                                           11
(quoting Abbasi, 137 S. Ct. at 1857). This inquiry “must concentrate on whether the

Judiciary is well suited, absent congressional action or instruction, to consider and

weigh the costs and benefits of allowing a damages action to proceed.” See Abbasi,

137 S. Ct. at 1857-58. If a court “ha[s] reason to pause before applying Bivens in a

new context or to a new class of defendants,” then special factors counseling

hesitation exist. See Hernandez, 140 S. Ct. at 743.

      Although we may consider sundry special factors, see Bistrian, 912 F.3d at 90

(citing Abbasi, 137 S. Ct. at 1856-63), two “are ‘particularly weighty’: the availability

of an alternative remedial structure and separation-of-powers concerns,” see Mack,

968 F.3d at 320 (quoting Bistrian, 912 F.3d at 90). As to the first, it does not appear

that Hill has any alternative remedies available. “Given the isolated nature of this

incident, and the fact that [Hill] is no longer incarcerated at [USP Lewisburg], his

claim is ‘difficult to address except by way of damages actions after the fact,’ which

cannot be accomplished through the administrative grievance process or a habeas

petition.” See Mammana, 2020 WL 3469074, at *3 (quoting Bistrian, 912 F.3d at 92).

      The absence of an alternative remedy, however, is not dispositive. We must

still consider whether there are other factors—in particular, separation-of-powers

concerns—that weigh against creating a Bivens remedy to fill the void. See id.

(citing Wilkie v. Robbins, 551 U.S. 537, 550 (2007)). The essential inquiry “is ‘who

should decide’ whether to provide for a damages remedy, Congress or the courts?”

See Abbasi, 137 S. Ct. at 1857. In Abbasi, the Supreme Court said “[t]he answer will

most often be Congress.” Id. Thus, any special-factors assessment must seek to




                                           12
discern whether Congress would want the federal judiciary to impose “a new

substantive legal liability” in a given case. See id. at 1857-58.

      Congress’s silence, particularly when it has already legislated in a given

sphere, can be “telling” in this analysis. See id. at 1862, 1865. The Supreme Court

has suggested that Congress’s omission of a “standalone damages remedy against

federal jailers” from the Prison Litigation Reform Act (“PLRA”), enacted 15 years

after Carlson, may imply a congressional intent to limit Carlson’s damages remedy

to its context. See id. at 1865. Our court of appeals has disagreed with this notion

as a broad proposition, opining Congress’s silence in the PLRA does not necessarily

signal its intent that “a Bivens cause of action should not exist at all.” Bistrian, 912

F.3d at 93; see Mack, 968 F.3d at 323-24 (quoting Bistrian, 912 F.3d at 93). But as

the court of appeals recently noted, “congressional silence on prison litigation can

still counsel hesitation in some contexts,” particularly when—as here—the alleged

mistreatment is “different . . . than that alleged in Carlson.” See Mammana, 2021

WL 2026847, at *4.

      The claims sub judice warrant hesitation. The Supreme Court has never

extended Bivens to claims for unconstitutional conditions of confinement against

federal prison officials. See id. Nor has it extended Bivens to claims against federal

prison officials for use of excessive force. As illustrated by this case, such claims

squarely implicate BOP policies regarding prison discipline and use of restraints.

(See Doc. 346-3 (BOP program statement on inmate discipline); Doc. 346-2 (BOP

program statement for use of force and application of restraints)). These policies

are inextricably tied to the preservation of institutional rules and order. They


                                           13
also implicate numerous health and safety issues. Adjudicating conditions-of-

confinement and excessive-force claims would entangle the federal judiciary in

byzantine issues of prison administration and institutional security, see Mammana,

2020 WL 3469074, at *4 (quoting Bistrian, 912 F.3d at 94) (internal quotation marks

omitted), and would impact BOP operations “systemwide,” cf. Abbasi, 137 S. Ct. at

1858. To imply a cause of action in these circumstances would cross the theoretical

median into a lane “most often” reserved for Congress. See id. at 1857; see also

Mammana, 2021 WL 2026847, at *4. As a growing number of courts have begun to

conclude,5 we hold that special factors weigh decisively against extending Bivens to

this new context.




      5
        See, e.g., Fuquea v. Mosley, No. 1:19-CV-1392, 2020 WL 3848150, at *5-6
(D.S.C. Mar. 6, 2020) (declining to extend Bivens to inmate’s Eighth Amendment
conditions-of-confinement claim that he was forced to sit in his own bodily waste
for over two hours before receiving an opportunity to clean himself), report and
recommendation adopted, 2020 WL 1899493 (Apr. 16, 2020); Brown v. Nash, No.
3:18-CV-528, 2019 WL 7562785, at *4-6 (S.D. Miss. Dec. 13, 2019) (concluding that
Bivens did not extend to inmate’s Eight Amendment claim of excessive force,
noting, inter alia, that concerns of institutional security counseled hesitation),
report and recommendation adopted, 2020 WL 129101 (Jan. 10, 2020); Hunt
v. Matevousian, 336 F. Supp. 3d 1159, 1169-70 (E.D. Cal. Oct. 1, 2018) (declining to
extend Bivens to inmate’s Eighth Amendment claim of excessive force, noting that
“Congress has been active in the area of prisoners’ rights, and its actions do not
support the creation of a new Bivens claim”).


                                         14
IV.   Conclusion

      For the foregoing reasons, the court concludes that this matter presents a

new context and that special factors counsel against extending the Bivens remedy

to Hill’s remaining claims for damages. The court, therefore, will grant defendants’

motion (Doc. 341) for summary judgment. An appropriate Order follows.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania

Dated:       June 2, 2021
